UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November 2013 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: November 27, 2013 The Company’s parent Company, Priortech Ltd. (“Priortech”), which is a publicly traded company on the Tel-Aviv Stock Exchange, is required to implement, as of January 1, 2007, Accounting Standard No. 30 of the Israel Accounting Standard Board (the “Standard”). Details regarding the Standard and its implementation, as reflected on Priortech’s consolidated statements for the prior periods since 2007, were given in the Company’s previous reports concerning the Standard. The net amount of capitalized development expenses reflected on Priortech’s consolidated statements for the nine-month period ended September 30, 2013 is US$444 thousands. Another item of disclosure on Priortech’s reports reflects the fact that on September 30, 2013, Camtek was engaged in hedging transactions in US Dollars on the NIS exchange rate. The open hedging transactions as of September 30, 2013, are displayed in the following table: Base Amount Deal Type Trade Date Expiry Date Spot Bank Evaluation US$ Sold Eu.Opt 28/08/2013 29/10/2013 -21.95 -200,000 Sold Eu.Opt 28/08/2013 29/10/2013 Sold Eu.Opt 28/08/2013 26/11/2013 -218.12 -200,000 Sold Eu.Opt 28/08/2013 26/11/2013 Sold Eu.Opt 28/08/2013 26/12/2013 -486.43 -200,000 Sold Eu.Opt 28/08/2013 26/12/2013 Sold Eu.Opt 28/08/2013 29/01/2014 -795.39 -200,000 Sold Eu.Opt 28/08/2013 29/01/2014
